Citation Nr: 1205695	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  09-32 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES


1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin condition with scars on the chest.

4.  Entitlement to service connection for multiple myeloma.

5.  Entitlement to an evaluation in excess of 70 percent for HIV antibody positive with major depressive disorder and panic disorder.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active military duty from September 1979 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

A February 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The service connection claims for bilateral hearing loss, tinnitus and a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Multiple myeloma initially diagnosed in 2007 was not shown to have been present in service, or within a year of service, nor is it shown to be secondarily related to any service-connected condition.  

2.  From June 8, 2007, the Veteran's HIV antibody positive with major depressive disorder and panic disorder has not resulted in the development of AIDS.

3.  From June 8, 2007, the Veteran's HIV antibody positive with major depressive disorder and panic disorder has resulted in occupational and social impairment with deficiencies in most areas, such as mood, thinking, judgment, family relations and work, with an inability to establish and maintain effective relationships.

4.  The evidence does not reflect that for any portion of the appeal period extending from June 8, 2007, the Veteran's HIV antibody positive with major depressive disorder and panic disorder has been productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Multiple myeloma was not incurred in or aggravated by service, nor is it secondary to any service-connected condition.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011). 

2.  The schedular criteria for a disability rating greater than 70 percent for service-connected HIV antibody positive with major depressive disorder and panic disorder, have not been met for any portion of the appeal period extending from June 8, 2007, forward.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.88(b) 4.130, Diagnostic Codes 6351, 9434 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claims in a letter dated in June 2007, wherein he was advised of the provisions relating to the VCAA.  Specifically, he was informed of the evidence and information necessary to substantiate his service connection claims.  Additionally, the Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers.  Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to VA.

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, this information must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  That specific notice was provided to the Veteran in the June 2007.

With respect to the increased rating claim on appeal, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  The file contains duty to assist letters issued in June 2007 and November 2008, relating to the Veteran's increased rating claim.  Those letters addressed the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and provided notice regarding how disability ratings and effective dates are assigned.  In addition, the November 2008 letter included the criteria for evaluating rating mental disorders as found under 38 C.F.R. § 4.130.  Thus it is clear the Veteran had actual knowledge of, and has acted on, the information and evidence necessary to substantiate the pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  

Adjudication of the claims on appeal was undertaken in an September 2008 rating decision and statement of the case (SOC) was issued in August 2009, followed by the issuance of a Supplemental SOCs readjudicating the claims in April, June and July 2011.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

The duty to assist is also satisfied in this case.  The appellant's service treatment records (STRs) are on file, as are VA and private medical records and statements and contentions from the Veteran and his attorney.  Records from the Social Security Administration (SSA) have been obtained.  

VA examinations were conducted in August 2008 and January 2009; the Veteran's has attorney has suggested that those examinations were inadequate for addressing the multiple myeloma claim (but not the Veteran's increased rating claim).  The Board finds that a remand is not required and there is no duty on the part of VA to provide an additional medical examination or request a further nexus opinion, because as discussed in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of the need to submit competent medical evidence indicating that he has the disorder claimed (multiple myeloma), and further substantiating evidence suggestive of a linkage between the aforementioned claimed condition and his active service.  The Veteran has not done so, and no evidence thus supportive has otherwise been obtained.  Given these matters of record, there has been no evidence presented indicating that "the disability or symptoms may be associated with the claimant's active military . . . service."  38 U.S.C.A § 5103A(d); cf. Charles v. Principi, 16 Vet. App. 370  (2002).  Thus, the Board finds that the information and evidence of record, as set forth and analyzed below, contains sufficient competent evidence to decide the claim and that under such circumstances, there is no duty to provide an examination or to obtain a medical opinion.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, VA has satisfied the notification and duty to assist provisions of the VCAA and no further actions need be undertaken on the appellant's behalf.  See 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  As to the claims being decided herein on appeal, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

      Service Connection 

The Veteran had verified service with the United States Army from September 1979 to June 1991, during which time his MOS's included Administrative NCO, parachutist, and light wheel vehicle mechanic.  

The STRs are entirely negative for any mention or diagnosis of multiple myeloma.  

An August 2007 record indicates that the Veteran was referred as a result of findings of hypergammoglobulinemia made in March 2007, and it was indicated that the important thing was to rule out multiple myeloma.  A history of anemia and HIV diagnosed in 1986 was noted.  An October 2007 record indicates that Stage II multiple myeloma was diagnosed in early August 2007, based on the results of numerous test results.   

A VA examination for HIV-related illness was conducted in August 2008 and the claims folder was reviewed.  Examination revealed lesions of the arm, thought to be lipomas.  The examiner opined that these were not manifestations of HIV, but could be manifestations or recently diagnosed multiple myeloma.  Diagnoses of HIV-positive with no AIDS-defining illness; and multiple myeloma, not secondary to HIV, were made.  

A second VA examination for HIV-related illness was conducted in January 2009 and the claims folder was reviewed.  A history of HIV diagnosed in 1986 with no recurrent infections or constitutional symptoms was recorded.  It was noted that the Veteran had been told that he was in remission for a number of years.  Lesions on the arm, diagnosed as lipoma in 2008 were noted.  A history of multiple myeloma diagnosed in 2007 and treated with several medications was reported and it was stated that these medications had been stopped a month prior to the examination.  The diagnoses included: HIV positive without AIDS; several lipomas; and multiple myeloma, not secondary to HIV.  

The Veteran has provided several medical articles for the file, one of which is entitled Multiple Myeloma and HIV Infection: An Association or a Coincidence, published in November 2005 in the Journal of Applied Research.  Therein, it was discussed that multiple myeloma was of rare occurrence in HIV-infected individuals, but that a study to investigate a potential association was warranted.

A VA infectious disease outpatient note dated in January 2010 indicated that there was no evidence of active disease associated with multiple myeloma.  A March 2011 record indicates that multiple myeloma was in remission.


Analysis

The Veteran maintains that service connection is warranted for multiple myeloma, primarily maintaining that this condition is secondary to service-connected HIV antibody positive with major depressive disorder and panic disorder.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service or within the applicable presumptive period, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection may be granted on a secondary basis where a disability is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a non-service connected disease or injury that is proximately due to, or the result of, a service connected disability, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

Where, as in this case, neither the Veteran nor the record raises the theory of entitlement to service connection on a direct basis, the Board need not sua sponte consider and discuss that theory.  The Veteran has specifically maintained that service connection is warranted for multiple myeloma, secondary to service-connected HIV and depression/panic disorder.  He has not contended and the evidence does not establish or even suggest that multiple myeloma, first diagnosed in 2007, had its onset during service or that it is otherwise etiologically related to his period of service.  Therefore, the theory of direct service connection need not be addressed further.  Robinson v. Mansfield, 21 Vet. App. 545 (2008). 

As an initial matter, the Board observes that that multiple myeloma is one of the diseases that presumptively associated with in-service radiation and herbicide exposure.  See 38 C.F.R. § 3.309(d); and 38 C.F.R. § 3.309(e).  However, neither such exposure is alleged or established in this case and these theories of entitlement have not been raised.  

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service- connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

With respect to Wallin element (1), evidence of current disability, VA medical records establish that multiple myeloma was diagnosed in 207.  Wallin element (1) is accordingly satisfied.  With respect to Wallin element (2), service-connected disability, the Veteran is service-connected for HIV antibody positive with major depressive disorder and panic disorder.  Wallin element (2) is accordingly satisfied. 

A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This is the third part of the Wallin analysis. 

With respect to the theory of secondary service incurrence, the file contains two VA medical opinions (August 2008 and January 2009) both to the effect that the Veteran's multiple myeloma was not secondarily related to service-connected HIV.  While the Veteran's representative maintains that these opinions are inadequate as they lack adequate rationale, supporting rational can be found in the body of the 2009 examination report, which reflected that the Veteran had no recurrent infections or constitutional symptoms associated with HIV, which would explain why consequently no condition could logically be related thereto, either by virtue of causation or aggravation.  As the 2009 opinion particularly, was based on review of the Veteran's medical history and clinical records and findings, as well on clinical experience and knowledge, this evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In addition, the Veteran has not provided any competent lay or medical evidence rebutting these opinions or otherwise diminishing their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Board also notes that the evidence offered in support of the claim includes the Veteran's lay opinion and medical research, in the form of an article entitled Multiple Myeloma and HIV Infection: An Association or a Coincidence, published in November 2005 in the Journal of Applied Research, wherein it was discussed that multiple myeloma was of rare occurrence in HIV infected individuals, but that a study to investigate a potential association was warranted.  

With respect to medical treatise evidence discussed above, the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  Here, the medical article does not specifically pertain to the Veteran's case, it is not accompanied by any supporting medical opinion pertinent to his individual case, and the clinical evidence and medical opinions on record relating to the Veteran's specific case are unfavorable.  Accordingly, the medical treatise evidence is of low probative value and is insufficient to establish the required medical nexus element, to link multiple myeloma to any service-connected disorder particularly in light of overwhelming probative clinical evidence on file relating to the contrary, relating to the Veteran's specific case.  See Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996). 

To the extent that the Veteran himself asserts he suffers from multiple myeloma secondary to a service-connected disorder, the Board does not question the Veteran's sincerity in his belief that this condition is etiologically related to such a cause.  While he is certainly competent to provide information regarding symptoms and a medical history as occurred in service and after service, there is no indication that he possess the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Essentially it is beyond the Veteran's competency to link his claimed multiple myeloma on a secondary basis to a service-connected disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for multiple myeloma.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.

Increased Rating

Service connection for HIV antibody positive with depression and abnormal liver function was established in a November 1991 rating action, in which a 30 percent evaluation was granted from June 1991. 

In June 2007, the Veteran filed an increased rating claim, explaining that his condition was getting worse and that he wanted a VA examination.  He reported having depressed mood, anxiety, and impaired memory.  He also indicated that he was in receipt of Social Security disability benefits.  

In 2007, SSA records were added to the file which reflect that the Veteran has been determined to be disabled since August 1992, due to asymptomatic HIV infection and mood disorders.  

A VA examination for HIV related illness was conducted in August 2008 and the claims folder was reviewed.  The diagnoses included HIV-positive status with no AIDS-defining illness  

A VA examination for mental disorders was also conducted in August 2008 and the claims folder was reviewed.  It was noted that the Veteran had been having depression and anxiety since HIV was diagnosed in 1986.  There was no history of suicide attempts and a notation of suicidal ideation in the past, but none presently.  Sleep impairment and irregularity and panic attacks occurring 3 to 4 times a week were reported.  The report mentioned that the Veteran had not worked since service secondary to his HIV diagnosis and extreme fatigue, along with a recent diagnosis of multiple myeloma.  The examiner acknowledged that the Veteran had anxiety and depression and explained that if these were present without the physical problems, the Veteran would be showing at least major impairment occupationally, with a moderate to severe reduction in reliability and productivity.  

The report indicated that the Veteran could perform activities of daily living and chores, and engaged in hobbies including gardening and drawing.  It was noted that he went to church occasionally, but did not associate with others outside the home due to fatigue and depression.  The report indicated that the Veteran lived with an aunt and had never been married.  Major impairment of social, occupational, recreational, and familial functioning was noted.  

Mental status examination revealed that the Veteran was well-oriented.  There were no indications of a thought disorder, hallucinations, delusions, obsessions, compulsions or phobias.  Moderate to severe insomnia and decreased energy were reported.  The Veteran denied having suicidal ideation or intent.  Insight and judgment were adequate and intellect was described as intact, with subjective complaints of difficulty concentrating.  Social isolation due to anxiety and depression was mentioned.  Diagnoses of major depressive disorder, panic disorder and generalized anxiety disorder were made and a GAF (Global Assessment of Functioning) score of 40 was assigned.  The examiner explained that the aforementioned diagnoses were at least as likely as not related to the HIV positive status and that they mutually exacerbated each other.  

In a September 2008 rating action, a 70 percent evaluation was granted, effective from June 2007.

A VA examination for mental disorders was conducted in January 2009, and the claims folder was reviewed.  The Veteran reported having anxiety, sleep impairment, diminished interest and energy, and panic attacks occurring 2 to 3 times a month.  The report mentioned that the Veteran could perform activities of daily living and chores, and spent time with his animals and gardening.  It was noted that he went to church, and lived alone but had a healthcare worker and aunt who assisted him.  The report stated that he had 1 or 2 friends.  

Mental status examination revealed that the Veteran was well-oriented.  There were no indications of a thought disorder, hallucinations, or delusions.  Mood was tense and affect was appropriate.  There was no suicidal or homicidal ideation or intent.  Memory, insight and judgment were described as adequate.  Diagnoses of depressive disorder, and anxiety disorder were made and a GAF (Global Assessment of Functioning) score of 50 was assigned.  The examiner explained that both diagnosed conditions were secondary to the Veteran's physical condition and mutually aggravated each other.  The degree of social and occupational impairment was assessed as moderately severe.  The examiner opined that due to the Veteran's psychiatric symptoms, work, either sedentary or active, was not a reasonable alternative, at that time.

A second VA examination for HIV-related illness was conducted in January 2009 and the claims folder was reviewed.  A history of HIV diagnosed in 1986 with no recurrent infections or constitutional symptoms was recorded.  It was noted that the Veteran had been told that he was in remission for a number of years.  The diagnoses included HIV positive without AIDS.  

The file contains a lay statement dated in July 2010, provided by Mr. G.S.G., who has known the Veteran since 1988.  The statement mentioned the Veteran's symptoms of depression, isolation, panic, anxiety, sleep impairment, and seemed to indicate that at one point the Veteran was taking Elavil, reportedly due to suicidal thoughts.  

The Veteran underwent a mental health evaluation in February 2011.  The Veteran reported that he was depressed, and having anxiety, sleep impairment and nightmares.  He denied having homicidal/suicidal ideation or hallucinations/delusions.  Mental status examination revealed that the Veteran was well oriented and speech was normal.  Mood was described as depressed.  Chronic, recurrent, major depressive disorder and anxiety were diagnosed and a GAF score of 55 was assigned.

A March 2011 record indicated that the Veteran was increasingly depressed, but had no suicidal ideation.  It was noted that he occasionally heard voices and was having bad dreams.  An impression of acute psychosis - consider PTSD/schizophrenia, or other medical reasons was made.  

Analysis

The Veteran contends that an evaluation in excess of 70 percent is warranted for HIV antibody positive with major depressive disorder and panic disorder for the appeal period extending from June 8, 2007, the date of his claim for an increased rating.  

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be res0olved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's service-connected condition, characterized as HIV antibody positive with major depressive disorder and panic disorder, has been evaluated under diagnostic codes 6351-9434.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

HIV disease is rated under 38 C.F.R. § 4.88b, Diagnostic Code 6351, specifically for HIV-related illness.  Under this code, a 10 percent disability rating is warranted following development of definite medical symptoms, T4 cell of 200 or more and less than 500, and on approved medication(s), or; with evidence of depression or memory loss with employment limitations.  A 30 percent disability rating requires recurrent constitutional symptoms, intermittent diarrhea, and on approved medication(s), or; minimum rating with T4 cell count less than 200, or Hairy Cell Leukoplakia, or Oral Candidiasis.  A 60 percent disability rating requires refractory constitutional symptoms, diarrhea, and pathological weight loss, or; minimum rating following development of AIDS-related opportunistic infection or neoplasm.  A 100 percent disability rating is warranted for AIDS with recurrent opportunistic infections or with secondary diseases afflicting multiple body systems; HIV- related illness with debility and progressive weight loss, without remission, or few or brief remissions.  Psychiatric or central nervous system manifestations, opportunistic infections, and neoplasms may be rated separately under appropriate codes if higher overall evaluation results, but not in combination with percentages otherwise assignable above.  38 C.F.R. § 4.88b, Diagnostic Code 6351, Note 2.

As an initial matter, the Board notes that the Veteran's HIV status itself is essentially asymptomatic, according to examinations of 2008 and 2009, and has not been productive of AIDS.  Accordingly, there is no basis for the assignment of an evaluation in excess of 70 percent under diagnostic code 6351.

Instead, the primary manifestations associated with the Veteran's HIV positive status are mental/psychiatric in nature.  When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The diagnoses and classification of mental disorders must be in accordance with DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 through 4.130.

Under DC 9434 (used to evaluate major depressive disorder), the currently assigned 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

Under DC 9434, a maximum 100 percent rating is warranted where there is total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In assessing the evidence of record, the Board has reviewed the Veteran's Global Assessment of Functioning (GAF) scores.  A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DSM-IV at 32).

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed person avoids friends, neglects family and is unable to work).  Id.

Having reviewed the evidence applicable to the appeal period extending from June 8, 2007, forward, the Board concludes that an evaluation in excess of 70 percent for HIV antibody positive with major depressive disorder and panic disorder is not warranted for any portion of the appeal period.  

In this regard, since June 2007, several of the enumerated criteria which support the assignment of a 70 percent evaluation have been documented in VA medical reports and assessments.  For instance, it appears that the Veteran has suffered from near-continuous panic and/or depression affecting his functionality. The Veteran has also demonstrated difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  Isolation, depression, fatigue and anxiety relating to his HIV positive status has been linked to these manifestations.  

With respect to occupational impairment, the VA examiner in 2009 indicated that the degree of social and occupational impairment was assessed as moderately severe.  The examiner opined that due to the Veteran's psychiatric symptoms, work, either sedentary or active, was not a reasonable alternative, at that time.  However, that examiner failed to characterize the level of the Veteran's social and industrial impairment as total.  In fact, total social impairment was similarly not reflected by a 2008 VA examination report, a 2011 mental health assessment, or by any other clinical evidence on file.  

Significantly, no clinical records or examination reports pertinent to the appeal period have described or assessed the Veteran as totally impaired occupationally and socially.  GAF scores assigned during the appeal period similarly fail to support such a finding, ranging from a high of 55 (February 2011) to a low of 40 (August 2011), on average falling in the 41-50 range, indicative of serious impairment in social and occupational functioning, but never reflective of total impairment.  In addition, the Board points out that the Veteran's GAF score has actually steadily improved during the course of the appeal period.

Moreover, the clinical evidence does not reflect that symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name, consistent with the assignment of a 100 percent evaluation, have been shown at any time during the appeal period.  Significantly, examiners have generally found the Veteran capable of performing the activities of daily living.  He has shown little objective evidence of memory impairment or disorientation.  He is not a persistent danger to himself or others.  While there has been an isolated reference in the treatment records to hallucinations (February 2011), there is no indication that such manifestations are persistent. 

As related to industrial impairment, the Board realizes that SSA has found the Veteran to be disabled due to asymptomatic HIV infection and mood disorders.  However, the criteria utilized by VA and the SSA in determining entitlement to disability benefits are not same and VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  As such, the Board is not compelled to reach the same determination as did SSA.  

Essentially, the evidence dated during the entirety of the appeal period reflects occupational and social impairment with deficiencies in most areas, consistent with the assignment of a 70 percent evaluation.  Accordingly, there is no basis for the assignment of an evaluation in excess of 70 percent for any portion of the appeal period and therefore the claim must be denied.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2008).  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine as applicable.  Gilbert, 1 Vet. App. 49, 53-56 (1990); See 38 U.S.C.A. § 5107(b) (West 2002).

Extraschedular Evaluation

The Board has considered whether the record raises the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011).  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R § 3.321(b)(1).

The United States Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's manifestations of his service-connected HIV antibody positive with major depressive disorder and panic disorder are contemplated by the rating criteria, for the reasons comprehensively explained above.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for a higher rating for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability pictures are contemplated by the rating schedule, and the assigned schedular evaluation of 70 percent is therefore, adequate.  Referral for consideration of an extraschedular rating is, therefore, not warranted.

The Court of Appeals for Veterans Claims (CAVC) has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case, entitlement to a TDIU was granted in an April 2009 rating action, effective from June 8, 2007.  Therefore a TDIU has been in effect for the entirety of the appeal period and no additional discussion is required in this regard.  


ORDER

Service connection for multiple myeloma is denied.

A disability rating in excess of 70 percent for HIV antibody positive with major depressive disorder and panic disorder is denied for any portion of the appeal period.


REMAND

Additional development is warranted with respect to the Veteran's service connection claims for bilateral hearing loss, tinnitus, and a skin disorder. 

The Veteran seeks service connection for bilateral hearing loss and tinnitus, contending that these conditions were incurred in or aggravated by service.  A brief review of the service treatment records (STRs) reveals that normal hearing of the right ear was shown upon the August 1979 enlistment examination, but appears to show left ear hearing impairment.  An August 1992, examination report appears to reveal normal hearing of the right ear and impaired left ear hearing of 50 decibels in the 3,000; and 4,000 hertz ranges.  A record dated in April 1994 reflects that the Veteran complained of hearing loss and a post service examination report of May 1994, reveals right ear hearing impairment of 35 decibels at 4,000 hertz; and left ear hearing impairment of 50 decibels at 3,000 hertz, and 55 decibels at 4,000 hertz.  

When the Veteran filed his original service connection claims in June 2007, he reported having both hearing loss and tinnitus prior to discharge from service, and mentioned that hearing loss had been diagnosed at Walter Reed prior to his discharge.  Unfortunately those records could not be located (see January 2008 memorandum for the file).  An audiological examination was conducted by QTC in February 2011.  At that time, the Veteran's lay statements regarding acoustic trauma and service and his history of hearing loss in and since service were noted.  Bilateral hearing loss meeting the threshold requirements of 38 C.F.R. § 3.385 was shown.  Essentially, the examiner opined that pre-existing left ear hearing loss was not aggravated by service/acoustic trauma therein and that right ear hearing loss was not at least as likely as not caused by service/acoustic trauma therein, instead attributing the hearing loss to presbycusis and explaining that noise exposure was not known to cause latent onset hearing loss.  The examiner further opined that that tinnitus was not at least as likely as not caused by service/acoustic trauma therein, noting that it was not shown on discharge and was likely multi-factorial.  

A review of the opinions provided does not reflect consideration of the findings reflecting hearing deficit of both ears shown in 1994.  In addition, the Veteran also provided for a file an article entitled "Acceleration of Age-Related Hearing Loss by Early Noise Exposure" for consideration.  However, it does not appear that the article was considered by the examiner.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  See also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  Here, the aforementioned evidence is pertinent and should be considered in conjunction with furnishing a medical opinion relating to the Veteran's claimed hearing loss and tinnitus.  Accordingly, a new examination will be requested.

The Veteran has also raised a service connection claim for a skin disorder.  The enlistment examination report of August 1979 notes that the Veteran had open infected lesions on the lower 1/3 of the forearm.  Examinations reports of August 1992 and May 1994 reflect that the Veteran denied having skin disease.  However, a record dated in April 1994 documents findings of chronic dry skin and red spots.

When the Veteran filed his service connection claim for a skin disorder in 2007, he reported that he experienced sores on his chest during service, and thereafter had the same symptoms intermittently.  A VA record of August 2007 noted findings of diffuse lesions over the chest and back.  An October 2007 record documents a history of pruritic skin rash since 1990.  Upon VA examination of August 2008, non-specific dermatitis per biopsy, unrelated to HIV, was diagnosed.  Several lipomas in the area of the arm were diagnosed on examination of 2009.

To this point, it does not appear that a specific VA examination addressing the claimed skin condition has ever been conducted in this case.  Fulfillment of VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability/death may be associated with in-service injuries for purposes of a VA examination).  

It is further worth mentioning that, in Ardison v. Brown, 6 Vet. App. 405, 408  (1994), the Court stressed the importance of scheduling this VA examination during an "active" (as opposed to "inactive") stage of the disease, i.e., during an outbreak, since skin disorders often are cyclical in manifestation and subject to remission and recurrence.  See also Bowers v. Derwinski, 2 Vet. App. 675, 676  (1992).  In order to address the critical matters in this case, to include addressing the diagnosis, onset and etiology of any currently manifested skin condition, the AMC/RO should arrange for the Veteran to undergo appropriate VA examinations.  

In addition, the Veteran will be given an opportunity to provide any additional information or evidence relating this claim on Remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an opportunity to submit or identify any additional evidence relevant to his service connection claims for bilateral hearing loss, tinnitus, and a skin disorder.  With appropriate authorization from the Veteran, obtain and associate with the claims file any additional private treatment records pertinent to the Veteran's claims.  Any outstanding VA records pertinent to the claims on appeal should be obtained and associated with the claims file.

2.  Schedule the Veteran for a VA audiological examination to determine the time of onset and likely etiology of his claimed bilateral hearing loss and tinnitus.  The evaluation should include testing of pure tone criteria at 1,000, 2,000, 3,000, and 4,000 Hertz and speech recognition scores using the Maryland CNC Test.  All findings should be recorded in detail.  The Veteran's claims folder must be provided to the examiner for review in conjunction with the examination and a copy of this remand should be provided for review.

Based on a review of the entire record, including, but not limited to, the Veteran's reported history of acoustic trauma in and post-service, his STRs dated from 1979 to 1994, post-service treatment records, and the article he provided for the file, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher likelihood) that the Veteran's currently claimed hearing loss and tinnitus had their onset during service, or are otherwise related to service, to include in-service noise exposure, regardless of whether the onset of the hearing loss and/or tinnitus occurred after service discharge.  A complete rationale should accompany all opinions expressed.

With respect to the left ear, the examiner is asked to specifically address whether evidence establishes that this condition existed prior to the Veteran's period of service, in light of indications of left ear hearing impairment shown upon enlistment examination of 1979.  If so, an additional opinion must be provided, addressing whether it is at least as likely as not that the Veteran's left ear hearing loss increased in severity in or as a result of his active duty service, beyond the natural progression of the condition (permanently worsened beyond the natural progress of the condition).

3.  The RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of his claimed skin disorder.  If possible, schedule this examination during an "active" phase when the disease is most prevalent, so as to get a true nature and extent of the symptomatology.  The claims file, to include a complete copy of this remand, shall be made available to the examiner in conjunction with conducting the examination of the Veteran.  The examiner shall annotate the report to reflect that review of the claims file was undertaken.  A discussion of the Veteran's lay history and symptomatology of his claimed condition as well as the documented pertinent medical history shall also be included.  All appropriate tests or studies should be accomplished, and all clinical findings shall be reported in detail.  The examiner's report shall also address the following matters:

A.  The examiner shall clearly identify (by diagnosis) whether the Veteran has a currently manifested skin disorder.

B.  If it is determined that the Veteran has a currently diagnosed skin disorder, the examiner is asked to address whether it is at least as likely as not (a 50 percent probability or greater) that any such disorder was incurred during service or as a result of service.  

C) The examiner is also requested to address whether any currently diagnosed skin disorder is at least as likely as not (at least a 50 percent probability), caused by any service-connected disorder (particularly his positive HIV status with depressive and panic disorders)  The examiner is also requested to discuss whether it is at least as likely as not (at least a 50 percent probability) that any of the Veteran's service-connected disorders (i.e., permanently worsened) any skin disorder found on examination.  If aggravation is found, the degree of aggravation must be specifically identified.

D.  The examiner is also requested to address the possibility that a skin disorder existed prior to the Veteran's period of service, given a notation of skin lesions on the arm made on the 1979 enlistment examination report.  In this regard, the examiner is requested to address whether there is clear and unmistakable evidence that a skin disorder existed prior to service.  If so, an additional opinion must be provided, addressing whether the Veteran's skin condition clearly and unmistakably increased in severity in or as a result of his active duty service, beyond the natural progression of the disease (permanently worsened beyond the natural progress of the disease). 

E.  A report of the examination shall be prepared and associated with the Veteran's VA claims folder.  The basis for all opinions expressed should be discussed for the record, to include supporting references to the Veteran's medical records and/or lay history, as appropriate. 

It would be helpful if the examiner, in expressing his or her opinion, would use the language "likely," "unlikely" or "at least as likely as not," except where another standard is specifically requested.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation

4.  Readjudicate the Veteran's claims of entitlement to service connection for bilateral hearing loss, tinnitus, and a skin disorder, to include consideration of theories of presumptive and secondary service-connection, as well as aggravation of a pre-existing condition, as applicable.  If any action taken is adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  Her cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


